Barnard, P. J.
The fact of non-residence is fully established by the paper. The defendant owns a house, with the furniture, in Brooklyn. William A. Bobbins, his son, resided in it. The defendant is a brick-maker, residing in Keyport, H. J. The proof of this is made up by a variety of circumstances. He lives with his wife in a house upon the brick-yard premises. He is proven to have stated that his place of residence was in Hew Jersey. He is not assessed for personal property in Brooklyn. He is not registered as a voter there. He is registered as a voter in Hew Jersey, and voted there in Hovember, 1888. He is assessed for personal taxes in Hew Jersey. He has his business letters sent to Hew Jersey. The point taken that the affidavit made by the voting clerk, as to defendant’s voting in Hew Jersey, is not authenticated by a certificate, as required for record, is not controlling. There is proof that defendant’s name is on the poll-list of the voters who voted at the Hovember election, and the fact is not denied by defendant. The order should be affirmed, with costs and disbursements.